Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on18 December 2020 has been entered.
Status of the Claims
Claims 1, 6, and 21 have been amended, and claims 7 and 22 have been canceled, as a result, claims 1-6, 8-13, 21, and 23-27 are currently pending in the present application, with claims 1, 6, and 21 being independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 May 2019 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 8, filed 18 December 2020, with respect to the objection to the specification, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 8, filed 18 December 2020, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 7 and 22, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 7 and 22 has been withdrawn. 
Applicant’s arguments, see page 9, filed 18 December 2020, with respect to the prior art  rejection as applied to the claims, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection as applied to the claims in the most recent office action, mailed on 20 August 2020 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the ‘Previously Presented’ claims as set forth in the most recent Office Action, mailed on 20 August 2020.
However, in the context of newly amended claims 1, 6, and 21, the prior art of record does not teach each and every limitation in the ordered combination as set forth.  For instance, with respect to claim 1, when considered as a whole with the remaining limitations, the prior art of record does not teach or reasonably suggest at least that training the conditional variational autoencoder (CVAE) comprises: receiving a set of training data items, wherein the training data items comprise: one or more facial position descriptor associated with one or more respective time steps, said one or more facial descriptors being configured to modify the position of one or more facial elements associated with a facial mesh; and one or more respective audio descriptors representative of audio data associated with the one or more time steps; processing one or more of the training data items using the encoder to obtain latent space distribution parameters; sampling a latent vector from a latent space distribution based on the latent space distribution parameters; processing the latent vector and the audio descriptor using the decoder to obtain facial animation data comprising a facial position output configured to deform the facial mesh by modifying the position of one or more of said facial elements in accordance with the latent vector and the audio descriptor; calculating a loss value based at least in part on a comparison of the facial position output and the facial position descriptor of at least one of the one or more training data items; and updating parameters of the conditional variational autoencoder. Accordingly the subject matter of claim 1 and claims depending thereon are found 
With respect to claims 6 and 21, the prior art of record does not teach or reasonably suggest when considered as a whole with the remaining limitations process the latent vector and the audio descriptor using a decoder of a trained conditional variational autoencoder to obtain facial animation data comprising a facial position output configured to deform a facial mesh by modifying the position of one or more facial elements associated 
with the facial mesh in accordance with the latent vector and the audio descriptor.  Accordingly the subject matter of claims 6 and 21 is found to be allowable. Claims depending thereon are found to be allowable for at least the reasons set forth with respect to claims 6 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875.  The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL J COBB/Primary Examiner, Art Unit 2613